343 F.2d 84
John Edward HUNT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 15885.
United States Court of Appeals Sixth Circuit.
March 26, 1965.

Lester J. Drake, Ann Arbor, Mich., Fred S. Steingold, Ann Arbor, Mich., on brief, for appellant.
Patricia J. Pernick, Asst. U. S. Atty., Detroit, Mich., Lawrence Gubow, U. S. Atty., Detroit, Mich., on brief, for appellee.
Before WEICK, Chief Judge, PHILLIPS, Circuit Judge, and ARTHUR M. SMITH, Associate Judge.*
PER CURIAM.


1
This appeal is from an order of the District Court denying Appellant's motion to vacate sentence filed under authority of 28 U.S.C. § 2255. A jury in the District Court found him guilty of the charge of intimidating a federal witness in violation of 18 U.S.C. § 1503.


2
Appellant was represented by counsel at the trial. He filed a motion for a new trial, which was denied. No appeal was taken from the judgment of conviction.


3
In his motion to vacate the sentence Appellant enumerated a number of alleged errors which he claimed took place at the trial. The District Judge analyzed these claims and found them to be without merit.


4
In his appeal Appellant complains about instructions given by the trial court in answer to questions asked by jurors, and alleges that the instructions were coercive. He asserts that the colloquy which took place between the District Judge and the jurors indicated the inclination of some of the jurors with respect to conviction. This point was not mentioned in the motion to vacate sentence and was not passed upon by the District Judge.


5
We are of the opinion that the instructions correctly stated the law and were not coercive. We find that no constitutional rights of Appellant were violated in his trial.


6
The motion to dismiss the appeal is denied and the judgment of the District Court is affirmed.



Notes:


*
 Sitting by designation from the United States Court of Customs and Patent Appeals